DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application Nos. 15/186,822 and 14/033,132, filed on June 20, 2016 and September 20, 2013, respectively.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 8-9 recite in part “a connection electrode extending along the data line on the insulating layer, wherein  and a plurality of projection electrodes connected to the connection electrode at an one end of each of the projection electrodes”.  It appears “wherein” is either unnecessary, or claim language is missing thereafter.
Claim 1, lines 9-10 – “the connection electrode at an one end of each of the projection electrodes” is presumed to be intended as “the connection electrode at an end of each of the projection electrodes” or “the connection electrode at one end of each of the projection electrodes”.
Claim 1, line 11 – “the plan view” is presumed to be intended as “a plan view”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,287,699.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader than the patent claims.  For instance, the patent claims include a common electrode and a pixel electrode, whereas the present claims include a first electrode and a second electrode, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Im et al. (US 2011/0037931) in view of Ota (US 2012/0008073), each of record in the IDS.

Regarding claim 1, Im discloses a liquid crystal display (Figs. 1-7) comprising:
a first substrate (100);
a data line (150) extending in a first direction (i.e., y direction, plan view) on the first substrate (100);
a gate line (120) extending in a second direction (i.e., x direction, plan view) on the first substrate (100);
a first electrode (170) arranged over the data line (150) and the gate line (120) (Fig. 3D);
an insulating layer (190) on the first electrode (170) (Fig. 2);
a second electrode (200) on the insulating layer (190) including:
a connection electrode (e.g., right vertical portion of 200, Figs. 1, 3G, 4, 6, 7) extending along the data line (150) on the insulating layer (190) (Fig. 2), wherein
and a plurality of projection electrodes (e.g., approx. horizontal portions of 200, Figs. 1, 3G, 4, 6, 7) connected to the connection electrode at an one end (e.g., right end, Figs. 1, 3G, 4, 6, 7) of each of the projection electrodes, wherein an other end (e.g., left end, Figs. 1, 3G, 4, 6, 7) of each of the projection electrodes is separated from the data line (150) in the plan view (Figs. 1, 3G, 4, 6, 7);
a second substrate (paras. [0031 and 0036]) facing the first substrate (100);
a light shield (180) including:
a first light shield (e.g., horizontal portion of 180, Figs. 1, 3-7) arranged over the gate line (120),
and a second light shield (e.g., vertical portion of 180, Figs. 1, 3-7) arranged over the data line (150); and
a liquid crystal layer (paras. [0031 and 0036]) sandwiched between the first substrate and the second substrate,
wherein
a width of the first light shield (e.g., vertical width of horizontal portion of 180, Figs. 1, 3-7) is wider than a width of the second light shield (e.g., horizontal width of vertical portion of 180, Figs. 1, 3-7),
the second light shield (vertical portion of 180, Figs. 1, 3-7) overlaps the connection electrode (right vertical portion of 200, Figs. 1, 3G, 4, 6, 7) so as to dispose the connection electrode inside of the second light shield in the plan view (see Figs. 1, 3G, 4, 6, 7).
Im fails to explicitly disclose the light shield is a black matrix and is on the second substrate, and the first black matrix with a constant width in the first direction.
However, Ota discloses a liquid crystal display (see Figs. 1-7) comprising:
a black matrix (30) on the second substrate (29) (Figs. 2-3) including:
a first black matrix (e.g., horizontal portion of 30) with a constant width in the first direction (y direction) arranged over the gate line (17) (e.g., horizontal 30 in 12GE, Fig. 7).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate the light shield being a black matrix and on the second substrate, and the first black matrix with a constant width in the first direction, as in Ota, into the LCD of Im to incorporate an obvious variant of another material which performs the same function of shielding light, to position it at a common location in the art, between color filters, to delineate pixel regions, and to adjust white balance (Ota, col. 11, lines 24-30).

Regarding claim 2, Im discloses wherein the connection electrode (right vertical portion of 200, Figs. 1, 3G, 4, 6, 7) includes a portion disposed inside of the data line (150) in the plan view (e.g., pixel area considered inside data line, Figs. 1, 3G, 4, 6, 7).

Regarding claim 3, Im discloses a wide projection electrode (e.g., lower horizontal portion of 200 at TFT, Figs. 1, 3G, 4, 6, 7) connected to the connection electrode (right vertical portion of 200, Figs. 1, 3G, 4, 6, 7) at one end of the connection electrode, wherein the first light shield (180, Figs. 1, 3-7) overlaps the wide projection electrode (Figs. 1, 3G, 4, 6, 7).  Ota further discloses the first light shield is a black matrix (30) (see Figs. 1-4).

Regarding claim 4, Im discloses wherein a length of the connection electrode (e.g., vertical length of 200, Figs. 1, 3G, 4, 6, 7) is longer than a length of the wide projection electrode and a length of each of the projection electrodes (e.g., all horizontal lengths of 200, Figs. 1, 3G, 4, 6, 7), and
a slit between the projection electrodes (approx. horizontal portions of 200, Figs. 1, 3G, 4, 6, 7) is open in the second direction (x) at other ends of the projection electrodes, the other ends are overlapped with the second light shield (vertical portion of 180, Figs. 1, 3-7; light shield 180 overlaps an open portion of electrode 200 at left end).  Ota further discloses the second light shield is a black matrix (30) (see Figs. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896